Citation Nr: 0102697	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-22 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Evaluation of service-connected lumbar disc disease, 
status post diskectomy and fusion, rated 20 percent disabling 
from April 7, 1997.

2.  Entitlement to an effective date prior to April 7, 1997, 
for the grant of service connection for lumbar disc disease, 
status post diskectomy and fusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran had qualifying active service from August 23, 
1976, to June 26, 1982.  He also had active service from June 
27, 1982, to January 20, 1983, but the RO in Houston, Texas, 
determined in February 1984 that he was barred from receiving 
VA benefits based on this latter period of service due to the 
character of his discharge.

The matter currently before the Board of Veterans' Appeals 
(Board) arises from an August 1999 decision by the RO in 
Baltimore, Maryland, that granted service connection for 
lumbar disc disease, status post diskectomy and fusion, and 
assigned a 20 percent evaluation therefor, effective from 
April 7, 1997.  The veteran has expressed dissatisfaction 
both as to the rating assigned, and as to the effective date 
of the award.

(The matter of the evaluation(s) to be assigned for service-
connected lumbar disc disease, status post diskectomy and 
fusion, is addressed in the REMAND below.)


FINDINGS OF FACT

1.  By a decision entered in September 1987, the Houston RO 
denied service connection for a back disorder.  The veteran 
was notified of the RO's determination, and of his appellate 
rights, but he did not initiate an appeal within one year.

2.  The veteran first expressed interest in reopening the 
claim of service connection for a back disorder by a written 
communication received at VA on April 7, 1997.



CONCLUSION OF LAW

An effective date prior to April 7, 1997, for the grant of 
service connection for lumbar disc disease, status post 
diskectomy and fusion, is not warranted.  38 U.S.C.A. §§ 503, 
5108, 5110 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.156, 3.400, 20.1103 (2000); 38 C.F.R. 
§ 19.129 (1987); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that an effective prior to April 7, 
1997, should be assigned for the grant of service connection 
for lumbar disc disease, status post diskectomy and fusion.  
He points out that he filed a claim of service connection for 
a back disorder prior to April 7, 1997.  He acknowledges that 
the claim was previously denied, but says that he was told by 
VA employees that, if his claim was ever reopened and 
granted, any award he received would be made retroactive to 
the date of his original claim.

Under VA law, a claim of service connection that has been the 
subject of a prior final denial can be reopened upon the 
submission of new and material evidence.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).  With exceptions 
not here applicable, if service connection is granted 
pursuant to an application to reopen, the effective date of 
the resulting award can be no earlier than the date of 
receipt of the new application.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400(r) (2000).

Applying the foregoing principles to the facts of the present 
case, the Board finds that an effective date prior to April 
7, 1997, for the grant of service connection for lumbar disc 
disease, status post diskectomy and fusion, is not warranted.  
The 

record shows that the Houston RO denied service connection 
for a back disorder by a decision entered in September 1987.  
The record further shows that the veteran was notified of the 
RO's determination, and of his appellate rights, and that he 
did not initiate an appeal within one year.  See 38 C.F.R. 
§ 19.129 (1987).  Because he did not initiate a timely appeal 
of the September 1987 decision, that decision became final.  
38 C.F.R. § 20.1103 (2000).  Consequently, the effective date 
of any subsequent award of service connection could be no 
earlier that the date of receipt of his application to 
reopen.  Inasmuch as the veteran first expressed interest in 
reopening the claim of service connection for a back disorder 
by a written communication received at VA on April 7, 1997, 
the effective date of the subsequent grant of service 
connection can be no earlier than April 7, 1997.

As for the veteran's assertion that he should be awarded an 
earlier effective date because he was given erroneous 
information by VA employees, the Board construes his 
allegations in that regard as a claim for relief on grounds 
of equitable estoppel.  That is to say, the Board takes the 
veteran to be arguing that, because VA previously misinformed 
about him about the operation of the law pertaining to 
effective dates, and because he relied on that misinformation 
to his detriment, the Government should now be precluded from 
denying the benefits in question.  On that point, the Board 
notes that it is well established that an appellant cannot 
receive benefits based on a theory of estoppel due to VA 
misinformation, absent a grant of equitable relief by the VA 
Secretary.  See 38 U.S.C.A. § 503 (West 1991); Owings v. 
Brown, 8 Vet. App. 17, 23 (1995); Shields v. Brown, 8 Vet. 
App. 346, 351 (1995); McTighe v. Brown, 7 Vet. App. 29, 30 
(1994).  Inasmuch as the earlier effective date provisions of 
the law, cited above, do not allow for the assignment of an 
effective date prior to April 7, 1997, and because 
entitlement to equitable relief has not been established, the 
claim is denied.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 

§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 
VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law contains 
revised notice provisions, and additional requirements 
pertaining to VA's duty to assist.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding at this time to a final 
adjudication of the veteran's claim for an earlier effective 
date.  This is so because it is clear from the record that 
there is no additional evidence that remains to be obtained 
on this issue, and because the law is controlling.  
Adjudication of the earlier effective date claim, without 
referral to the RO for initial consideration under the new 
law, poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).


ORDER

The claim for an effective date prior to April 7, 1997, for 
the grant of service connection for lumbar disc disease, 
status post diskectomy and fusion, is denied.


REMAND

As noted above, the Veterans Claims Assistance Act of 2000 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  The RO has 
not yet considered the veteran's claim for a higher 
evaluation for service-connected lumbar disc disease, status 
post diskectomy and fusion, in the context of the new law.  
Nor has the veteran had an opportunity to prosecute his claim 
in that context.  Moreover, in contrast with the 
aforementioned claim for an earlier effective date, it 
appears that additional evidence needs to be obtained on this 
issue.  Consequently, the Board will remand this issue to the 
RO.


On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, making reasonable efforts to obtain copies of any 
records reflecting treatment the veteran received for his 
back from Tammi Davis, M.D., and the unnamed physician who 
treated the veteran in San Antonio, Texas, around 1983 or 
1984.  The action should also include providing the veteran 
with new orthopedic and neurologic examinations.  38 C.F.R. 
§§ 3.327, 4.2, 19.9 (2000).

This claim is REMANDED to the RO for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include making reasonable efforts to 
obtain copies of any records reflecting 
treatment the veteran received for his 
back from Tammi Davis, M.D., and the 
unnamed physician who treated the 
veteran in San Antonio, Texas, around 
1983 or 1984.

2.  As part of the development 
undertaken to comply with the new law, 
the RO should arrange to have the 
veteran undergo orthopedic and 
neurologic examinations for purposes of 
assessing the severity of his service-
connected back disorder.  The 
examiner(s) should review the claims 
folder before examining the veteran.  
The examiner(s) should indicate the 
frequency with which the veteran 
experiences attacks attributable 

to intervertebral disc syndrome of the 
low back, and should note whether the 
condition is manifested by persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain, 
demonstrable muscle spasm, absent ankle 
jerk, or other neurologic findings 
appropriate to the site of the diseased 
disc(s).  The examiner(s) should also 
describe the surgical scars in the 
vicinity of the veteran's low back, and 
indicate whether they are tender and 
painful on objective demonstration, 
poorly nourished with repeated 
ulceration, or otherwise causative of 
limitation of function.  The examiner(s) 
should further conduct range of motion 
studies on the low back.  The 
examiner(s) should first record the 
range of motion observed on clinical 
evaluation, in terms of degrees.  If 
there is clinical evidence of pain on 
motion, the examiner(s) should indicate 
the degree of motion at which such pain 
begins.  Then, after reviewing the 
veteran's complaints and medical 
history, the examiner(s) should render 
an opinion, based upon best medical 
judgment (which will necessarily involve 
some degree of estimation), as to the 
extent to which the veteran experiences 
functional impairments such as weakness, 
excess fatigability, incoordination, or 
pain due to repeated use or flare-ups, 
and should portray these factors in 
terms of degrees of additional loss in 
range of motion (beyond that which is 
demonstrated clinically).  Specifically, 
the examiner(s) should indicate whether 
the overall disability picture, in terms 
of limited motion, and including any 
weakness, excess fatigability, 
incoordination, and/or pain due to 
repeated use or flare-ups, is best 
equated with (1) slight, moderate, or 
severe limitation of motion in the 
lumbar 

spine, and (2) mild, moderate, severe, 
or pronounced intervertebral disc 
syndrome.  A complete rationale for all 
opinions should be provided.

3.  The RO should review the reports of 
the examinations to ensure that the 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the report(s) should be returned for 
necessary corrective action, as 
appropriate.

4.  The RO should thereafter take 
adjudicatory action on the veteran's 
claim for a higher evaluation for 
service-connected lumbar disc disease, 
status post diskectomy and fusion.  If 
the benefit sought is denied, a 
supplemental statement of the case 
(SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



